DETAILED ACTION
Claims 13-24 are pending examination in this Office action.
Claims 13 and 24 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially" in claims 18 and 19 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US Patent Publication 2013/0123999 A1) in view of Reller (US Patent Publication 2007/0057783 A1).
Regarding claim 13 Pereira teaches a power-over-Ethernet-based field device of automation technology comprising:
a field device housing [0017, Fig 1; PD 102] [0029; network device 200 enclosure];
PD is connected to network 106 through PSE 104] [0016-0017; PSEs such as PSE 104 may be network devices that are capable of providing power over a network connection];
a voltage converter electronics for converting a voltage applied to the Ethernet connection to an operating voltage [0008-0009; power is provided from power sourcing equipment to power devices via network connections]; and
a field device electronics, which is supplied the operating voltage, and which serves for registering a process variable and communicating the registered process variable in the form of process data via the Ethernet connection [0011; the PD includes a sensor] [0008; a PD may include cameras, IP card readers, IP phones, wireless access points, etc.] [0021-0022; the PD sends payload information to other nodes . . . Ethernet cable can be used to connect eh PSE 104 and PD 102 to other network elements and carries both power and communications],
wherein the voltage converter electronics has at least a first means, which is adapted in a first operating state to heat the interior of the field device housing to a first threshold temperature [0029; the heating element 218 can be part of the heating module 216.  In certain embodiments, a heating element converts electricity into heat] [0018]
and which, furthermore, contributes in a second operating state to converting the voltage applied to the Ethernet connection into the operating voltage so that the field device electronics can register the process variable in the second operating state and communicate the registered process variable in the form of process data via the Ethernet connection [0030; the operational components of PD (which would be used to measure and register process variables) are enabled and act independently of heating module 216].
Examiner notes that Pereira teaches using power from a PSE to both heat the field device and perform the normal operations of the field device [0029-0030].  Furthermore, Pereira teaches operations of a field device include sensing functions (registering and communicating process variables [0030].  Pereira may not explicitly provide details about registering and communicating process variables per se.  However, Reller teaches that the functionality of a field device includes registering and communicating process variables [0024].
In the same field of endeavor, Reller teaches a power-over-Ethernet-based field device of automation technology comprising:
a field device housing [Fig 2];
an Ethernet connection arranged on the field device housing for connecting the field device to an Ethernet-based network, so that the field device is suppliable via the Ethernet connection with energy and can exchange data with the network [Fig1];
a field device electronics, which is supplied the operating voltage, and which serves for registering a process variable and communicating the registered process variable in the form of process data via the Ethernet connection [0024; the output from sensor 264 is provided to measurement circuitry and field device circuit 268 and is configured to communicate with measurement circuit to determine the process variable value sense by sensor 264 and to communicate the value over process communication loop 216],
and which, furthermore, contributes in a second operating state to converting the voltage applied to the Ethernet connection into the operating voltage so that the field device electronics can register the process variable in the second operating state and communicate the registered the output from sensor 264 is provided to measurement circuitry and field device circuit 268 and is configured to communicate with measurement circuit to determine the process variable value sense by sensor 264 and to communicate the value over process communication loop 216].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller.  Pereira teaches a power-over-Ethernet (PoE) system for using powered devices in cold environments and specifically teaches using the power received from the power sourcing equipment (PSE) to provide both heat to the powered device (PD) and power for performing the functionality of the PD.  Pereira further teaches that a normal function of the PD includes sensing and networking functions [0029].  Reller teaches another system for using field devices as PDs in a PoE system and teaches that the normal functionality of the field devices includes registering and communicating data regarding process variables [0024].  One of ordinary skill in the art would have motivation to incorporating the heating and power supply methods of Pereira in the field devices of Reller to enable the functionality of the field devices in Reller in harsh climates.
Regarding claim 15, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the first means includes at least one resistance element, which is adapted such that in the first operating state it at least partially serves for heating the interior of the field device housing to the first threshold temperature and, in the second operating state for voltage conversion so that the field device electronics in the second operating state can register the process variable and communicate the registered process variable in the form of process data via the Ethernet connection [0029; examples of heating elements include resistance wire, , etc.][0030; operational components are used independently of the heating function . . . may be used for networking functions, routing functions, sensing functions, storage functions, or the like].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.
Regarding claim 16, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the voltage converter electronics is adapted to not supply the field device electronics with energy in the first operating state [0030; heating module and operational components may be operated independently].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.
Regarding claim 17, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the voltage converter electronics is adapted to supply the field device electronics with energy in the second operating state [0033; if there is enough power to use both, the heating module (as well as the operational components) are enabled] [0048; if sufficient power is available, the thermal circuitry, heating module 216, heating element, or a combination thereof can be enabled . . . the network device can continue to perform other processes, for example, operational functions].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.
Regarding claim 18, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the field device electronics and/or the voltage converter electronics are/ is adapted such that essentially a constant power is the PSE allocates sufficient power to guarantee th meet the needs of PD 102].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.
Regarding claim 19, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the first means for heating is controlled such that a total power, which is consumed via the Ethernet connection, is, and remains, essentially constant and the power required for operation is available to the field device electronics, so that the field device electronics can register the process variable and communicate the registered process variable in the form of process data via the Ethernet connection [0022; the PSE allocates sufficient power to guarantee th meet the needs of PD 102] [0013. 0039, 0048; if there is insufficient power to perform the operations of the PD and operate the heating module, the heating module may be disabled].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.
Regarding claim 21, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the first means is further adapted to heat the interior of the field device housing up to a second threshold temperature [0043; heating element 218 generates heat until the monitored temperature hits a second threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.
Regarding claim 22, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches wherein the field device electronics heating element 218 generates heat until the monitored temperature hits a second threshold] [0033; if there is enough power to use both, the heating module (as well as the operational components) are enabled] [0048; if sufficient power is available, the thermal circuitry, heating module 216, heating element, or a combination thereof can be enabled . . . the network device can continue to perform other processes, for example, operational functions].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pereira and Reller for the same reasons as disclosed above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US Patent Publication 2013/0123999 A1) in view of Reller (US Patent Publication 2007/0057783 A1) and further in view of Diab (US Patent Publication 2013/0339765 A1).

Regarding claim 14, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13 but may not explicitly teach wherein the first means includes a transformer, which is adapted in such a manner that it serves in the first operating state at least partially for heating the interior of the field device housing to the first threshold temperature and serves, furthermore, in the second operating state for voltage conversion so that the field device 
However, Diab teaches another PoE system wherein the first means includes a transformer, which is adapted in such a manner that it serves in the first operating state at least partially for heating the interior of the field device housing to the first threshold temperature and serves, furthermore, in the second operating state for voltage conversion so that the field device electronics in the second operating state can register the process variable and communicate the registered process variable in the form of process data via the Ethernet connection [0020; power delivered by PSE 110 to PD 120 is provided through application of a voltage across the center taps of data transformer that is coupled to a transmit wire pair and a data transformer that is coupled to a receive wire pair carried in an Ethernet cable] [Claim 3; transformer used in determining an appropriate level of heating].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Diab with Pereira and Reller.  Pereira and Reller collectively teach a power-over-Ethernet (PoE) system for using powered devices in cold environments and specifically teaches using the power received from the power sourcing equipment (PSE) to provide both heat to the powered device (PD) and power for performing the functionality of the PD wherein the normal functionality of the PD include registering and communicating variables. Diab teaches another PoE system for providing both data and power to a PD and providing power which can be used as heat when the PD is too cold to operate normally.  Notably, Diab teaches the use of a transformer in the system to aid in the providing of power and data to the power device.  It would have been obvious to one of ordinary skill in the art to use the transformer of Diab in the power, data and heating systems of Pereira and Reller.  One of .

Claims 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira (US Patent Publication 2013/0123999 A1) in view of Reller (US Patent Publication 2007/0057783 A1) and further in view of Pozzuoli, et al. (US Patent Publication 2006/0007614 A1).
Regarding claim 20, Pereira in view Reller teaches the power-over-Ethernet-based field device as claimed in claim 13, and Pereira further teaches setting the first threshold temperature to any preset temperature [0029], but may not explicitly teach that the first threshold temperature is selected from a range from -30°C to -70°C.
However, Pozzuoli teaches another PoE field device wherein the first threshold temperature is selected from a range from -30°C to -70°C [0014, 0033, 0057, 0093].
Regarding claim 23, Pereira in view of Reller teaches the power-over-Ethernet-based field device as claimed in claim 22, and Pereira further teaches 
setting the second threshold temperature to any preset temperature [0029], but may not explicitly teach that the second threshold temperature is selected from a range from 5°C to -25°C.
However, Pozzuoli teaches another PoE field device wherein the second threshold temperature is selected from a range from 5°C to -25°C  [0015, 0033, 0057, 0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pozzuoli with Pereira and Reller.  Pereira and Reller 
Pozzuoli teaches environmentally hardened PoE devices for use in extreme climates.  Pozzuoli teaches operating ranges for PoE field devices that may be used in extreme climates.  Pereira teaches  setting threshold temperatures to any preset temperature [0029], but does not specify acceptable operational ranges.  One of ordinary skill in the art would have motivation to apply the ranges delineated in Pozzuoli in the PD warming disclosure of Pereira and Reller to ensure that the PD is warmed to an acceptable level to allow it to function.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pozzuoli with Pereira and Reller for the same reasons as disclosed above.
Regarding claim 24, Pereira teaches a use of a Power-over-Ethernet-based field device, the field device including:
a field device housing [0017, Fig 1; PD 102] [0029; network device 200 enclosure];
an Ethernet connection arranged on the field device housing for connecting the field device to an Ethernet-based network, so that the field device is suppliable via the Ethernet connection with energy and can exchange data with the network [Fig 1; PD is connected to network 106 through PSE 104] [0016-0017; PSEs such as PSE 104 may be network devices that are capable of providing power over a  network connection];
power is provided from power sourcing equipment to power devices via network connections]; and
a field device electronics, which is supplied the operating voltage, and which serves for registering a process variable and communicating the registered process variable in the form of process data via the Ethernet connection [0011; the PD includes a sensor] [0008; a PD may include cameras, IP card readers, IP phones, wireless access points, etc.] [0021-0022; the PD sends payload information to other nodes . . . Ethernet cable can be used to connect eh PSE 104 and PD 102 to other network elements and carries both power and communications],
wherein the voltage converter electronics has at least a first means, which is adapted in a first operating state to heat the interior of the field device housing to a first threshold temperature [0029; the heating element 218 can be part of the heating module 216.  In certain embodiments, a heating element converts electricity into heat] [0018]and 
which, furthermore, contributes in a second operating state to converting the voltage applied to the Ethernet connection into the operating voltage so that the field device electronics can register the process variable in the second operating state and communicate the registered process variable in the form of process data via the Ethernet connection  [0030; the operational components of PD (which would be used to measure and register process variables) are enabled and act independently of heating module 216 . . . operational components are used for networking functions and sensing functions, or the like],
wherein the use is in an environment with, externally surrounding the field device housing, a temperature, which lies below the first threshold temperature and/or the second threshold temperature [0043; the sensed temperature can be compared to a threshold value.  If the sensed temperature is less than the threshold value and/or equal to the threshold value, the heating element is used for heating], and further teaches using preset temperatures for the first and second thresholds [0029], but may not explicitly teach wherein the first threshold temperature is in the range from -30°C to -70°C, and wherein the second threshold temperature is in the range from 5°C to -25°C.
Furthermore, Examiner notes that Pereira teaches using power from a PSE to both heat the field device and perform the normal operations of the field device [0029-0030].  Furthermore, Pereira teaches operations of a field device include sensing functions (registering and communicating process variables [0030].  Pereira may not explicitly provide details about registering and communicating process variables per se.  However, Reller teaches that the functionality of a field device includes registering and communicating process variables [0024].
In the same field of endeavor, Reller teaches a use of a Power-over-Ethernet-based field device, the field device including:
a field device housing [Fig 2];
an Ethernet connection arranged on the field device housing for connecting the field device to an Ethernet-based network, so that the field device is suppliable via the Ethernet connection with energy and can exchange data with the network [Fig1];
a field device electronics, which is supplied the operating voltage, and which serves for registering a process variable and communicating the registered process variable in the form of process data via the Ethernet connection  [0024; the output from sensor 264 is provided to measurement circuitry and field device circuit 268 and is configured to communicate with measurement circuit to determine the process variable value sense by sensor 264 and to communicate the value over process communication loop 216],
the output from sensor 264 is provided to measurement circuitry and field device circuit 268 and is configured to communicate with measurement circuit to determine the process variable value sense by sensor 264 and to communicate the value over process communication loop 216].
In the same field of endeavor, Pozzuoli teaches uses of environmentally hardened powered devices in a power-over-Ethernet system 
wherein the use is in an environment with, externally surrounding the field device housing, a temperature, which lies below the first threshold temperature and/or the second threshold temperature, wherein the first threshold temperature is in the range from -30°C to -70°C, and wherein the second threshold temperature is in the range from 5°C to -25°C [0014-0015, 0057, 0093] [0019; the switch operates in temperatures from -25 degrees C to 55 degrees C] [0036; device may operate at temperatures between -40 degrees C to 85 degrees C].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pozzuoli with Pereira and Reller for the same reasons as disclosed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ono (US Patent Publication 2014/0006835 A1) – teaches a power-over-Ethernet system for selectively heating/cooling a wireless device using power provided from a PSE when the device abnormally hot or cold [Fig 1]
Kim (US Patent Publication 2016/0195864 A1) – teaches autonomously operating network devices by revising the operational status of network devices in response to conditions or physical quantities sensed by sensors associated with the device.  Specifically, Kim teaches network devices that add heat to the environment surrounding the temperature sensor when the environmental temperature is too low [0268], to better enable functionality of the wireless device.
Chen, et al. (US Patent Publication 2017/0280555 A1) – teaches a system with a chip heater to enable functionality of circuitry in a cold weather environment
Coulter (US Patent Publication 2017/0164512 A1) –teaches a system with a heating module for enable a personal device (mobile phone), to enable functionality in a cold weather environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        25 February 2021